Citation Nr: 0601625	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
seizure disorder from November 21, 1995, to November 20, 
2003.

2.  Entitlement to a rating in excess of 20 percent for a 
seizure disorder as of since November 20, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
January 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which established service connection for a seizure 
disorder, evaluated as zero percent disabling 
(noncompensable) effective February 1, 1994.  The veteran 
appealed, contending that a higher rating was warranted.  By 
a January 2001 rating decision, the RO assigned a 10 percent 
rating for his seizure disorder, effective November 21, 1995.  

This case was previously before the Board in June 2004, at 
which time it was held that the veteran was not entitled to a 
compensable rating for his seizure disorder prior to November 
21, 1995.  Further, the issue of entitlement to a rating in 
excess of 10 percent since November 21, 1995, was remanded 
for additional development to include obtaining additional 
medical records.  As a preliminary matter, the Board finds 
that the remand directives have been substantially complied 
with, and, thus, a new remand is not required to comply with 
the holding of Stegall v. West, 11 Vet. App. 268 (1998).

By a January 2005 Supplemental Statement of the Case (SSOC), 
the veteran was granted a 20 percent rating for his seizure 
disorder, effective November 20, 2003.

The record also reflects that the veteran provided testimony 
at a Board hearing before the undersigned Veterans Law Judge 
in November 2003, a transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  For the period from November 21, 1995, to November 20, 
2003, the competent medical evidence does not reflect that 
the veteran experienced at least 1 major seizure during a 2 
year period or 2 or more minor seizures during a 6 month 
period.

3.  For the period since November 20, 2003, the competent 
medical evidence does not reflect that the veteran 
experienced at least 1 major seizure in a 6 month period, nor 
2 major seizures in a 1 year period, or 5 to 8 minor seizures 
weekly.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's seizure disorder prior to November 20, 2003, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic 
Code 8911 (2005).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's seizure disorder as of and since November 20, 2003, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8911 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
the Board finds that the duty to notify has been satisfied in 
this case.

As stated in the Introduction, the veteran's appeal is from 
the initial grant of service connection for a seizure 
disorder.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue - as is the case here - 
section 7105(d) requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedential opinions 
of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  Further, the veteran was sent 
correspondence in July 2004 which noted the issue on appeal, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the June 2003 SOC, and the January 
2005 SSOC, which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, both the SOC and SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  The SOC also noted the scheduler criteria 
for evaluating the veteran's service-connected seizure 
disorder.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All relevant medical records 
regarding the severity of the veteran's seizure disorder, 
particularly the period since November 1995, are in the 
claims file.  Nothing indicates the appellant has identified 
the existence of any relevant evidence that has not been 
obtained or requested.  As noted in the Introduction to this 
decision, the appellant was afforded the opportunity to 
provide additional testimony at the hearing before the Board.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
the June 2003 SOC and January 2005 SSOC which informed them 
of the laws and regulations relevant to the appellant's 
claims.  The veteran has also been accorded medical 
examinations which evaluated the severity of his seizure 
disorder.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

In Meeks v. West, 12 Vet. App. 352 (1999), it was held that 
the percentage evaluation awarded in conjunction with the 
original grant of service connection is not controlled by the 
laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected seizure disorder has been 
rated as analogous to epilepsy under Diagnostic Code 8911.  
38 C.F.R. § 4.124a.  Under this Code, a confirmed diagnosis 
of epilepsy with a history of seizures is assigned a 10 
percent rating.  A 20 percent rating is assigned when there 
is at least 1 major seizure in the last 2 years, or at lest 2 
minor seizures in the last 6 months.  When there is at least 
1 major seizure in the last 6 months or 2 in the last year, 
or averaging at least 5 to 8 minor seizures weekly warrants a 
40 percent rating.  A 60 percent rating is warranted when the 
disability averages at least 1 major seizure in 4 months over 
the last year, or 9 to 10 minor seizures per week.  An 80 
percent rating is assigned when the disability averages at 
least 1 major seizure in 3 months over the last year, or more 
than 10 minor seizures weekly.  Finally, a 100 percent rating 
is warranted when the disability averages at least 1 major 
seizure per month over the last year.

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  38 C.F.R. § 4.124a, Notes (1) and (2).  Where 
continuous medication is required to control the epilepsy, 10 
percent is the minimum evaluation. 

With respect to the period from November 21, 1995, to 
November 20, 2003, a thorough review of the competent medical 
evidence, to include outpatient treatment records, do not 
reflect that the veteran experienced at least 1 major seizure 
during a 2 year period or 2 or more minor seizures during a 6 
month period.  

On an October 1996 VA neurological examination, the veteran 
reported a history of having dizzy spells, headache, and 
generalized muscle weakness, and provided details thereof.  
He reported that he had a dizzy spell sometime in November 
1993.  At that time he also suddenly passed out and on waking 
up he began having shaking of arms, legs, followed by a 
headache.  For his seizures he took the medication Dilantin, 
and reported that with this medication he was not having 
those episodes as often.  Specifically, prior to the 
initiation of Dilantin in 1995 he had episodes of passing out 
2 to 4 times a week, but the frequency went down thereafter.  
He recalled that he might have had the last spell sometime in 
January or February of 1996.  Diagnoses following examination 
includes history of seizure disorder.  

On a subsequent April 1999 VA examination, the veteran 
reiterated that he had a passing out spell in November 1993, 
following which he was started on Dilantin which resulted in 
the frequency of his dizzy spells being markedly reduced.  At 
the present time, his seizures were fairly well controlled.  
Further, he reported having had 2 seizures in 1998, and none 
during 1999.  He also reported that he had his last seizure 
in June or July 1998.  

Based on the foregoing, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for the period from November 21, 1995, 
to November 20, 2003.  In pertinent part, the record 
indicates that his last major seizure was in November 1993, 
which is prior to the relevant period, and that his minor 
seizures were under good control with Dilantin.

Regarding the period as of and since November 20, 2003, the 
record does not reflect that the veteran experienced at least 
1 major seizure in a 6 month period, or 2 major seizures in a 
1 year period, nor 5 to 8 minor seizures weekly.  

At his November 2003 hearing, the veteran described the 
history of his seizures.  He also testified that he had 3 to 
4 major seizures in the past year, and that his minor 
seizures were too numerous to estimate.  However, as already 
determined, his contentions do not constitute competent 
medical evidence.  Further, he described his major seizures 
as ones where he fell down, and minor ones where he just got 
dizzy and started to lose vision.  Thus, it appears that he 
only experiences minor seizures as defined by the regulatory 
criteria.  38 C.F.R. § 4.124a, Notes (1) and (2).

Records dated November 20, 2003, note that the veteran 
complained of dizziness with vision changes.  He reported a 
history of seizures and myopathy in the past, that it had 
been stable but lately had eye twitching and vision problems 
associated with past seizure activity.  In addition, he 
reiterated that Dilantin had helped control the seizures.  
Moreover, he reported that he had experienced an increase in 
mini seizure activity.

Records dated in December 2003 reflect that the veteran 
reported having minor/mini seizures.  He reported that during 
a seizure he felt dizzy, sits, gets disoriented for a few 
seconds, but after spell felt okay.  In addition, he reported 
that the frequency was variable, that it could occur 2 to 3 
times per day or once every 1 to 2 weeks.  Moreover, these 
records indicated he had an elevated Dilantin level, and his 
dosage was decreased.

Records from January 2004 reflect, in part, that the veteran 
reported no recent seizures.  Similarly, records dated in 
March 2004 reflect that he denied any more seizures since his 
last visit.  He again denied any more seizures on a follow-up 
visit in May 2004.  No competent medical evidence is of 
record which indicates he has experienced any major or minor 
seizures since that time.

In light of the foregoing, the Board finds that the competent 
medical evidence does not reflect that the veteran meets or 
nearly approximates the criteria for a rating in excess of 20 
percent for the period as of and since November 20, 2003.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claims, and that the benefits sought on appeal must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case, and his claims must be 
denied.  See generally Gilbert, supra; Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  In making this determination, 
the Board notes that it took into account the applicability 
of "staged" ratings pursuant to Fenderson, supra.  However, 
a thorough review of the evidence does not reflect any 
distinctive periods where the veteran met or nearly 
approximated the criteria for rating(s) in excess of those 
currently assigned.


ORDER

Entitlement to a rating in excess of 10 percent for a seizure 
disorder from November 21, 1995, to November 20, 2003, is 
denied.

Entitlement to a rating in excess of 20 percent for a seizure 
disorder as of since November 20, 2003, is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


